DETAILED ACTION
Claims 1-44 are pending. Claims 1-44 are rejected. Claims 5, 6, 1, 14 ,21 ,22 ,32, and 33 are canceled. 
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 6/28/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 
Applicant’s arguments are based on the amendments to claim 1 are fully addressed with the rejections and comments made to claim 1 and as such arguments to claim 1 are moot.   

Regarding claim 1
Additionally, regarding claim 1 Applicant arguers that Buehler is silent about “determining a potential action to be performed by a user, the potential action being related to the object of interest” The rejection used was “(Buehler para 9 Also para 14; a training goal is the proper grasping of an object by the robot. Rather than physically attempting to grasp the object, the robot may overlay virtual grippers onto a camera view of the object, and adjust the location of the virtual grippers based on input from the user, such as user-guided movement of the robot arm. When the virtual gripper appears to be in the proper position relative to the robot, the robot may try to grip and pick up the object with its physical gripper.)”  Applicant argues that “As mentioned above, the specified task to be performed is inputted by the user or trainer, but not determined by the robot itself or any controller, and the specified task is a task to be performed by the robot itself, but not by the user or trainer.” Examiner notes Applicant’s arguments are a contradiction to the claimed limitation.  Buehler teaches the limitation, but Applicant’s arguments are contradicting to the claimed limitation.  The limitation reads “determining a potential action to be performed by a user, the potential action being related to the object of interest.”  The limitation of “determining a potential action to be performed by a user” contradicts Applicant’s arguments of “the specified task to be performed is inputted by the user or trainer, but not determined by the robot itself or any controller, and the specified task is a task to be performed by the robot itself, but not by the user or trainer.” Additionally the robot itself does not perform any task itself in this limitation. Regardless, Buehler teaches both as the robot is first trained by the user and then the robot itself performs the function. 

Applicant argues that “Buehler does not teach to receive a confirmation from the user or trainer of a task or action to be performed prior to its execution.” The claim reads “receiving a confirmation of the object of interest and the potential action from the user”.  There is no mention of “prior to its execution” in the claims.  Additionally, the next limitation has been amended to read “after said receiving the confirmation”.  This amendment is address with Buehler as he teaches that the process is first approved on the display, and then a feedback both of which are confirmations before the action is preformed by the robot. 

Regarding claim 6.
Applicant argues that the limitations of claim 6 have been introduced into claim 1. Examiner strongly disagrees.  Claim 6 reads “further comprising allowing the user to perform the potential action”; what was introduced reads “once the end effector is positioned at the predefined position, allowing the user to perform the potential action”.  The limitation is further narrowed and as such the argument related to canceled claim 6 does not apply.  See rejections made to claim 1.

Regarding claim 39.
Applicant argues that Buehler does not teach "being positioned and oriented so that at least part of the end effector of the robot arm be in the first field of view of the first image sensor"
And 
"being positioned and oriented so that the end effector be outside of the second field of view of the second image sensor". Examiner strongly disagrees.  Buehler para 23 and 15 were used to reject this limitation.  

Regarding "being positioned and oriented so that at least part of the end effector of the robot arm be in the first field of view of the first image sensor" Buehler para 15; The robot includes a machine-vision system with one or more cameras for capturing images within a camera field of view and an image-processing module for identifying objects within the captured images.)  was used.  The end effector of the robot arm would have to be in the field of view of the camera see Buehler Fig. 1A. 

Regarding "being positioned and oriented so that the end effector be outside of the second field of view of the second image sensor" Buehler para 23 (Buehler para 23; it includes a machine-vision system with one or more cameras for capturing images within a camera field of view and an image-processing module for identifying objects within the captured images, as well as a user interface and a control system. The user interface includes a robot-controlled visual display for visually displaying performance of the action on the object in a camera view thereof using a robot-generated graphic representation of the end-effector, and one or more input devices for receiving feedback from the trainer indicating whether the action is performed correctly on the display) was used in this rejection which teaches both cameras i.e. both limitations above.  Regarding "being positioned and oriented so that the end effector be outside of the second field of view of the second image sensor" (Buehler para 23; The user interface includes a robot-controlled visual display for visually displaying performance of the action on the object in a camera view thereof using a robot-generated graphic representation of the end-effector, and one or more input devices for receiving feedback from the trainer indicating whether the action is performed correctly on the display). Here the second camera is a user interface [i.e. virtual camera; augmented-reality techniques] includes a robot-controlled visual display for visually displaying performance of the action on the object in a camera view.  The end-effector is not in the field of view of the user interface which visually displayed the action of the object in a camera view and must be robot-generated graphic representation [overlaying graphic representation of the end-effector later] of the end-effector.  This is also clearly addressed in Buehler para 5; the robot may use a camera to acquire images of its environment (constituting real-world data), and overlay computer graphics onto the image (such as, e.g., an object outline in the camera image, indicating selection of the outlined object by the robot, and/or a representation of the robot's end-effector, indicating the position of the end-effector relative to the object). Again here the end-effector is not in the image and must be overlaid or represented.  

Also see (Buehler para 12; the camera is mounted to an appendage of the robot, the adjustment may be achieved via movement of the appendage.)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. Claims 18-24, 29-33, and 3 recite a “controller is configured for…” It is noted that the specifications do not teach an alternative to the general understanding that a ‘controller’ is a hardware logic structure. 


Examiner has noted, Also see para 12 in the rejections. Para 12 teaches three cameras; 
1) Camera 111 in Fig. 1A.  2) augmented computer-generated camera [para 5] and 3) camera mounted on the appendage of the robot [para 12].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehler US 20130346348.

1. Buehler teaches a method for operating a vision guided robot arm system comprising a robot arm provided (Buehler Fig.1A robot arm #102) with an end effector at a distal end thereof (Buehler para 23 end-effector (e.g., a gripper), a display (Buehler para 11; Visually displaying the task in an augmented-reality display means ), an image sensor (Buehler para 22, robot (with a machine-vision system for capturing images within a camera field of view)) and a controller(Buehler para 41; the robot controller and high-level computational functionality are implemented on a general-purpose computer 210), the method comprising: 

receiving from the image sensor an initial image of an area comprising at least one object and displaying the initial image on the display; (Buehler para 12-13. identifying an object in a camera view based on a representation of the object in accordance with the model. Again, visually displaying performance of the task may involve overlaying an object outline onto the camera view.) 

determining an object of interest amongst the at least one object and identifying the object of interest within the initial image; (Buehler para 5, the robot selects, among the objects in view, the one that the user is most likely interested in (e.g., by default, the object closest to the center) and communicates its selection, Also para 8, some objects may be best recognized based on features extracted from the images (such as, e.g., parameters describing a certain shape), whereas others may be identified based on straightforward image correlation with a template image of the object.) Also para 12.

determining a potential action to be performed by a user, the potential action being related to the object of interest and providing the user with an identification of the potential action; (Buehler para 9 Also para 14; a training goal is the proper grasping of an object by the robot. Rather than physically attempting to grasp the object, the robot may overlay virtual grippers onto a camera view of the object, and adjust the location of the virtual grippers based on input from the user, such as user-guided movement of the robot arm. When the virtual gripper appears to be in the proper position relative to the robot, the robot may try to grip and pick up the object with its physical gripper.) 

receiving a confirmation of the object of interest and the potential action from the user; (Buehler para 26; receiving user feedback regarding the identified object or the performance of the manipulation task.) Also para 10, 14, and 19.

after said receiving the confirmation of the object of interest and the potential action, (Buehler para 22; the user may provide feedback by moving a robot appendage. The display of the robot's performance of the action on the object by the end-effector and feedback are repeated until the action is performed correctly on the display. If the end-effector is a gripper and the action includes gripping the object, the feedback may indicate whether the displayed grippers have gripped a proper part of the displayed object) Also see para 19. (i.e., feedback either confirming or rejecting the identification)

automatically moving the robot arm so as to position the end effector of the robot arm at a predefined position relative to the object of interest; and (Buehler para 23-24; a vision-guided robot [automatically after training] complete a specified task comprising performing an action on an object is provided. The robot includes at least one movable appendage with an end-effector (e.g., a gripper) for performing the action on the object [predefined position relative to the object]. one or more input devices for receiving feedback from the trainer [the trainer only provides feedback i.e. arm moves automatically] indicating whether the action is performed correctly on the display.) Also (Buehler para 58; by projecting graphics directly onto the object of interest using a conventional graphics-projection output component. Instead of using computer-generated graphics, the robot may also demonstrate it selection through some physical action, e.g., by moving its end-effector above the object.)

once the end effector is positioned at the predefined position, allowing the user to perform the potential action. (Buehler para 22, the user may provide feedback [by performing the potential action] by moving a robot appendage [end effector which is positioned at a predefined positional to allow the user to perform the potential action]. The display of the robot's performance of the action on the object by the end-effector [once the end effector is positioned at a predefined poison based on the displayed image] and feedback are repeated [allowing the user to perform the potential action multiple times] until the action is performed correctly on the display.)


Regarding claim 2, Buehler teaches all of the limitations of claim 1 and further teaches, wherein said determining an object of interest comprises determining at least two objects of interest and said identifying the object of interest within the initial image comprises identifying each one of the at least two objects of interest within the image. (Buehler para 26; an image-processing module for identifying objects within the captured images, at least one of the identified object or performance of a manipulation task thereon,)

Regarding claim 3, Buehler teaches all of the limitations of claim 2 and further teaches, wherein said determining a potential action comprises determining a respective potential action for each one of the at least two objects of interest. (Buehler para 58; by projecting graphics directly onto the object of interest using a conventional graphics-projection output component. Instead of using computer-generated graphics, the robot may also demonstrate it selection through some physical action, e.g., by moving its end-effector above the object. And see para 59)

Regarding claim 4, Buehler teaches all of the limitations of claim 3 and further teaches, wherein said receiving a confirmation of the object of interest and the potential action from the user comprises receiving an identification of a given one of the at least two objects of interest and a confirmation of the respective potential action associated with the given one of the at least two objects of interest. (Buehler para 26; receiving user feedback regarding the identified object or the performance of the manipulation task.)


Regarding claim 7, Buehler teaches all of the limitations of claim 1 and further teaches, wherein the predefined position is defined as a predefined distance from the object of interest. (Buehler para 75; The robot needs to elicit this information in order to determine more precise data needed to perform the task, such as the object shape, a proper [predefined] viewing distance, and the desired orientation of its grippers relative to the object for the grasp.)

Regarding claim 8, Buehler teaches all of the limitations of claim 1 and further teaches, wherein said determining the object of interest comprises: 

determining a surrounding of the user using the image; (Buehler para 5; the robot may use a camera to acquire images of its environment [the user or trainer is in the environment] (constituting real-world data), and, the trainer [user] provides input and/or feedback to the robot to alter the robot's state, e.g., by physically adjusting a robot arm or camera view, or by other such "natural" interaction)

retrieving given objects associated with the determined surrounding of the user; and (Buehler para 8-9, the robot's tasks involve picking up [pick-up routine i.e. retrieving] the object, it may need to know the weight of the object or a location in the environment where objects of that type are expected to be found.)

determining the object of interest amongst the given objects. (Buehler para 8; the robot selects, among the objects in view, the one that the user is most likely interested in (e.g., by default, the object closest to the center) and communicates its selection,)

Claim 9 is rejected using the same rejections as made to claim 1. 
Claim 10 is rejected using the same rejections as made to claim 2. 
Claim 11 is rejected using the same rejections as made to claim 3. 
Claim 12 is rejected using the same rejections as made to claim 4. 
Claim 15 is rejected using the same rejections as made to claim 7.
Claim 16 is rejected using the same rejections as made to claim 8.
Claim 17 is rejected using the same rejections as made to claim 1 with the addition of (Fig. 1A; shows a frame securable to the robot arm.)
Claim 18 is rejected using the same rejections as made to claim 2.
Claim 19 is rejected using the same rejections as made to claim 3.
Claim 20 is rejected using the same rejections as made to claim 4.
Claim 23 is rejected using the same rejections as made to claim 7.
Claim 24 is rejected using the same rejections as made to claim 8.

Regarding claim 25, Buehler teaches all of the limitations of claim 17 and further teaches, wherein the image sensor device comprising a first image sensor having a first field of view and a second image sensor having a second field of view, (Buehler para 15; The robot includes a machine-vision system with one or more cameras for capturing images within a camera field of view and an image-processing module for identifying objects within the captured images.)

the first image sensor being positioned and oriented so that at least part of the end effector of the robot arm be in the first field of view of the first image sensor and the second image sensor being positioned and oriented so that the end effector be outside of the second field of view of the second image sensor. (Buehler para 23; it includes a machine-vision system with one or more cameras for capturing images within a camera field of view and an image-processing module for identifying objects within the captured images, as well as a user interface and a control system. The user interface includes a robot-controlled visual display for visually displaying performance of the action on the object in a camera view thereof using a robot-generated graphic representation of the end-effector, and one or more input devices for receiving feedback from the trainer indicating whether the action is performed correctly on the display) it is noted the one or more cameras will display the action is performed by the end-defector. One or more cameras must have a first and second field of view. Also para 15; Also see (Buehler para 12; the camera is mounted to an appendage of the robot, the adjustment may be achieved via movement of the appendage.)
Examiner has noted, Also see para 12 in the rejections. Para 12 teaches three cameras; 
1) Camera 111 in Fig. 1A.  2) augmented computer-generated camera [para 5] and 3) camera mounted on the appendage of the robot [para 12].

Regarding claim 26, Buehler teaches all of the limitations of claim 25 and further teaches, wherein the first image sensor comprises a 2D image sensor. (Buehler para 23; camera)

Regarding claim 27, Buehler teaches all of the limitations of claim 25 and further teaches, wherein the second image sensor comprises a 3D image sensor. (Buehler para 15; The robot includes a machine-vision system with one or more cameras for capturing images within a camera field of view and an image-processing module for identifying objects within the captured images. Para 57; the robot has depth-sensing capabilities, depth information may likewise be used.)  
 
Claim 28 is rejected using the same rejections as made to claim 1 additionally regarding 
an image sensor securable to the robot arm; (Buehler para 12; if the camera is mounted to an appendage of the robot, And para 23, The robot includes at least one movable appendage with an end-effector (e.g., a gripper) [appendage is arm] for performing the action on the object.) 

29. is rejected using the same rejections as made to claim 2.
30. is rejected using the same rejections as made to claim 3.
31. is rejected using the same rejections as made to claim 4.
34. is rejected using the same rejections as made to claim 7.
35. is rejected using the same rejections as made to claim 8.
36. is rejected using the same rejections as made to claim 25.
37. is rejected using the same rejections as made to claim 26.
38. is rejected using the same rejections as made to claim 27.

39. Buehler teaches a vision guiding system for a robot arm provided with an end effector at a distal end thereof, the system comprising: (Buehler Fig. 1A)
a frame securable to the robot arm; (Buehler Fig. 1A)
an image sensor device enclosed within the frame; (Buehler Fig.1A Camera 11)
the image sensor device comprising a first image sensor having a first field of view (Buehler para 15; The robot includes a machine-vision system with one or more cameras for capturing images within a camera field of view and an image-processing module for identifying objects within the captured images.) Also Camera 111 of Fig.1A
and a second image sensor having a second field of view, (Buehler para 12; the camera is mounted to an appendage of the robot, the adjustment may be achieved via movement of the appendage.) Also augmented computer-generated camera. 
the first image sensor being positioned and oriented so that at least part of the end effector of the robot arm be in the first field of view of the first image sensor (Buehler Camera 111 of Fig.1A can image arm 102)
and the second image sensor being positioned and oriented so that the end effector be outside of the second field of view of the second image sensor; (Buehler para 12; the camera is mounted to an appendage of the robot, the adjustment may be achieved via movement of the appendage.) Also augmented computer-generated camera as the end effector is computer generated and overlaid later. 
and a display for displaying thereon images taken by the first image sensor. (Buehler para 23; The user interface includes a robot-controlled visual display for visually displaying performance of the action on the object in a camera view)

40. is rejected using the same rejections as made to claim 26.
41. is rejected using the same rejections as made to claim 27.
42. is rejected using the same rejections as made to claim 39.
43. is rejected using the same rejections as made to claim 26.
44. is rejected using the same rejections as made to claim 27.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dalziel 5,579,444; Also for claim 26 last limitation (Dalziel Fig. 1 Camera 12 images #6 and #7.) 
Also for claim 27 Dalziel Col. 29; line 1 stereo three dimensional. Also Col.31 line 53.
Also for claim 28 Dalziel US 5,579,444 Fig.1#12

 Kalouche US 10,919,152; 
Thackston 2020/0130190; 
and Kuffner 2016/0055677.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664